Citation Nr: 1725703	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-18 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to service connection for skin cancer (previously claimed as basal cell carcinoma of the left shoulder and right ear lobe), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESSES AT HEARING ON APPEAL

The Veteran and L.E.


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from March 1970 to November 1971, with service in Korea from October 1970 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Huntington, West Virginia in which the RO denied the Veteran's claim for lack of new and material evidence.

In June 2016, the Veteran testified at a video-conference hearing before the undersigned.  The transcript of this hearing is of record. 

This matter was previously before the Board in July 2016.  In the decision, the Board found new and material evidence sufficient to substantiate the Veteran's claim submitted by the Veteran during his hearing.  The Board also found statements submitted by the Veteran's sister and brother-in-law as new and material evidence.  Therefore, the Board reopened the Veteran's claim and remanded the case for further development.  The matter is presently before the Board for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  There is no evidence of record that shows the Veteran's current diagnoses of skin cancer are causally related to the Veteran's active service or any incident therein, to include herbicide exposure.


	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

1.  The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  These notice requirements were accomplished in a letter sent in April 2006, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, post-service treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records, personnel records, and post-service VA treatment records have been associated with the claims file.  Moreover, the Veteran was afforded a VA examination in September 2016 pursuant to the Board's July 2016 remand directive.  

As such, the Board finds that all necessary development has been accomplished and 
there has been substantial compliance with the prior Board remand such that further remand is not required and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993); See Stegall v. West, 11 Vet. App. 268 (1998); See also Dyment v. West, 13 Vet. App. 141, 147 (1999).

Service Connection

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a).

Service connection may also be granted for chronic disabilities shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 

In this case, the Veteran has current diagnoses of squamous cell carcinoma and basal cell carcinoma of the skin as illustrated by the September 2016 VA examination report.  Additionally, as explained in the previous Board decision, the Board found that that the Veteran served in Korea from October 1970 to November 1971 and is presumed to have herbicide exposure from temporary service along the DMZ.  Therefore, exposure to herbicides is conceded.  However, squamous and basal cell carcinoma are not listed as disabilities subject to presumptive service connection under 38 C.F.R. § 3.309 (e).  Thus, presumptive service connection is not warranted on the basis of herbicide exposure.

Notwithstanding the foregoing presumptive provisions, disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); See also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Legal Analysis

The Veteran contends that his skin cancer is related to and/or was caused by his in-service exposure to the herbicide agent orange, paints, solvents, and petroleum products.  See Statement in Support of Claim dated October 2016.  The Veteran's service treatment records (STRs) are absent of any complaints, treatment, or diagnosis of any skin disorder or skin cancer.  Alternatively, the Veteran's post-service treatment records reflect several instances of skin cancers and other skin disorders.

The Veteran has had several skin lesions surgically removed that were diagnosed as either basal cell carcinoma or squamous cell carcinoma.  In July 2002, December 2007, November 2008, August 2011, and November 2012, the Veteran was found to have basal cell carcinoma on his left shoulder, neck, forehead, chest, and chin.  See Huntington VAMC treatment records in Virtual VA - Operative Report dated July 29, 2002, Surgery Procedure Note dated December 31, 2007, Plastic Surgery Attending Note dated December 13, 2008, Plastic Surgery Attending Note dated September 6, 2011, and Plastic Surgery Attending Note dated December 20, 2012.

Additionally, in February 2008, the Veteran was diagnosed with squamous cell carcinoma on his right ear lobe.  See Surgery Preoperative E & M Note dated February 1, 2008.  Moreover, the Veteran was treated for actinic keratosis on his face and upper limbs in December 2008 and November 2012, respectively.  Most recently, the Veteran was diagnosed with a skin cancer lesion on the left side of his neck in September 2016.  See Huntington VAMC H & P Note September 2016- Virtual VA.

Additionally, in September 2016, the Veteran was afforded a VA skin disease examination to determine the etiology of the Veteran's skin disorder, to include herbicide exposure.  The examiner noted the several occurrences of the Veteran's surgical proceedings involving the skin cancers and opined that basal cell and squamous cell carcinoma are not associated with the herbicide "agent orange," but rather, are associated with sun exposure.  

Of record are statements by the Veteran and his sister and brother-in-law that attribute his current skin conditions to his active service, and that assert that skin conditions they observed after separation were skin cancer.  See Statements in Support of Claim June 2016.  These statements regarding the diagnosis and cause of the Veteran's skin condition are lay statements that purport to provide a diagnosis and nexus opinion between the Veteran's current skin condition and service.  The Board finds the statements not competent for these purposes.  Although it is error to categorically reject a lay person as competent to provide a diagnosis or nexus opinion, not all questions of diagnosis or nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a diagnosis or nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

With regard to a diagnosis, the lay statements do not represent the report of a contemporaneous diagnosis. While the statements assert that he was treated in 1972 for skin cancer, there is no indication that they were told that that the condition was skin cancer by a medical professional, and no specific type of skin cancer was identified.  The Board further notes that, even if a diagnosis of skin cancer were accepted based on these statements, skin cancer, basal cell carcinoma, and squamous cell carcinoma are not listed as chronic conditions under 38 C.F.R. § 3.309(a), such that diagnosis within one year of separation to a compensable degree would presume service connection. See 38 C.F.R. §§ 3.307 (a), 3.309(a).  
Additionally, with regard to these statements, they do not identify any symptoms that could subsequently support a diagnosis by a medical professional, as noted by the 2016 examiner.  

Further, in the instant case, the question of the diagnosis of skin cancer or keratosis and the cause of skin cancer or keratosis is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran and his family are competent to report what the skin condition looked like, and symptoms such as pain or itchiness, the question of the diagnosis or cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the lay statements as to the diagnosis and cause of the Veteran's skin conditions are not competent evidence; and thus of little probative value.  

In reviewing the probative evidence, the Board finds the September 2016 VA opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Here, the opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  The examiner noted in his opinion that in addition to reviewing the Veteran's file, his 30+ years as a board-certified hematologist-oncologist was used in formulating his opinion.  The examiner reviewed the record, examined the Veteran, and determined, based on his review and expertise, that no relationship between the Veteran's service and his skin condition was present, and that his type of cancer was caused by sun exposure. There is no competing medical opinion of record.  

Despite the multiple episodes of skin cancer the Veteran has experienced over the years, the evidence of record does not support the Veteran's contention that his skin cancer was related to the Veteran's herbicide exposure in service.  Likewise, the evidence does not support the Veteran's claim of his skin cancer being caused by exposure to  paints, solvents, and petroleum products in service.  The Board recognizes the Veteran's military occupational specialty (MOS) was that of a track and wheeled vehicle repairman which may have exposed him to such materials; however, the probative evidence clearly suggests the Veteran's skin cancer is a result of sun exposure and is not related to herbicide exposure or any other hazardous materials.

Moreover, as noted above, the Veteran's STRs are silent as to any incidents involving his skin which could have contributed to his present skin cancer.  Although the Veteran reported on his entrance exam that his father had a history of cancer, the Veteran noted that he, himself, did not have a history of tumor, growth, cyst, or cancer.  Prior to separation, the Veteran further noted on his October 1971 Report of Medical Examination that the Veteran's skin and lymphatics was normal. Moreover, the Veteran denied skin disease, tumor, growth, cyst, and cancer at this time, and has not asserted that skin cancer began in service, but that exposure to toxins or herbicides in service is what led to his skin cancer after separation.  Likewise, the Veteran's sister and brother-in-law's statements assert that Veteran's skin cancer was first noted in 1972, after separation from service. 

There is no evidence of record that the Veteran's skin cancer had its onset during service, and the probative evidence of record indicates that it is not related to any asserted exposure to toxins or herbicides in service.  Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the Veteran's claim and entitlement to service connection is not warranted.  

As the evidence of record does not show a causal relationship between the Veteran's herbicide, paint, solvent, and petroleum products exposure and his current skin cancer conditions, the claim is denied.  In reaching these conclusions the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for skin cancer (previously claimed as basal cell carcinoma of the left shoulder and right ear lobe), to include as due to herbicide exposure is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


